Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-6 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr et al (US 2014/0114451 A1).
As per claim 1, Kerr et al disclose a method comprising: customizing, by a processing device, a match based on match information in response to a first selection from a user device (see fig. 1, user device 100); configuring, by the processing device, a match profile associated with a plurality of players in response to a second selection received from the user device (see fig. 1, (each device is associated with a different player); retrieving, by the processing device, a golf handicap index associated with each of the plurality of players (see fig. 1; [0041]); calculating, by the processing device, a course handicap associated with each of the plurality of players based at least in part on the golf handicap index (see fig. 1; [0041]); allocating, by the processing device, a plurality of stroke holes for each of the plurality of players based on the course handicap [0070]; and generating, by the processing device, an electronic match scorecard comprising a plurality of scores associated with the plurality of players and the match information, wherein the electronic match scorecard is displayed within a first interface of the user device (see fig. 7, scorecard is displayed on the interface of the user device). 
As per claim 2, Kerr et al disclose the method of claim 1, wherein the match information comprises at least one of a plurality of golf game types, golf course information, or game stakes information (see fig. 10, 1005).
As per claim 3, Kerr et al disclose the method of claim 1, further comprising: determining, by the processing device, a plurality of alternative player pairings; and generating, by the processing device, a plurality of scores and match statuses for the plurality of alternative player pairings (see fig. 5; 9 hole twosome, 9 hole foursome, 18 hole twosome, etc).
As per claim 4, Kerr et al disclose the method of claim 1, wherein configuring the match profile associated with the plurality of players in response to the second selection received from the user device comprises retrieving the user information from a database comprising a list of contacts associated with the user.
As per claim 5, Kerr et al disclose the method of claim 1, further comprising: notifying, by the processing device, an additional user device associated with an additional player of match creation (the system of Kerr is capable of notifying players about matching them with other players); and displaying, by the processing device, the electronic match scorecard via the additional user device associated with the additional player (see fig. 7).
As per claim 6, Kerr et al disclose the method of claim 1, wherein the match information comprises one or more user-defined default values (inherent feature).
As per claim 12, Kerr et al disclose a system comprising: a memory to store instructions (see fig. 1, 132); and a processing device operating coupled to the memory, the processing device to execute the instruction to: customize a match based on match information in response to a first selection from a user device (see fig. 1, user device 100); configure a match profile associated with a plurality of players in response to a second selection received from the user device (each device is associated with a different player); retrieve a golf handicap index associated with each of the plurality of players (see fig. 1; [0041]); calculate a course handicap associated with each of the plurality of players based at least in part on the golf handicap index (see fig. 1; [0041]); allocate a plurality of stroke holes for each of the plurality of players based on the course handicap [0070]; and generate an electronic match scorecard comprising at least in part a plurality of scores associated with the plurality of players and the match information, wherein the electronic match scorecard is displayed within a first interface of the user device (see fig. 7, scorecard is displayed on the interface of the user device).
As per claim 13, Kerr et al disclose the system of claim 12, wherein the match information comprises at least one of a plurality of golf game types, golf course information, or game stakes associated with the match (see fig. 10, 1005).
As per claim 14, Kerr et al disclose the system of claim 12, the processing device to: determine a plurality of alternative player pairings; and generate one or more scores and match statuses for the plurality of alternative player pairings (see fig. 5; 9 hole twosome, 9 hole foursome, 18 hole twosome, etc).
As per claim 15, Kerr et al disclose the system of claim 14, wherein the match profile associated with a plurality of players is configured in response to the second selection received from the user device comprises retrieving the user information from a database comprising a list of contacts associated with the user (see fig. 1, data sore 132 has all the information about the players).
As per claim 16, Kerr et al disclose the system of claim 12, the processing device to: notify an additional user device associated with an additional player of match creation (the system of Kerr is capable of notifying players about matching them with other players); and display the electronic match scorecard via the additional user device associated with the additional player (see fig. 7).
As per claim 17, Kerr et al disclose The system of claim 12, wherein the match information comprises user-defined default values (inherent feature).
As per claim 18, Kerr et al disclose a non-transitory computer-readable storage device storing computer-executable instructions that, if executed by a processing device, cause the processing device to: customize a match based on match information in response to a first selection from a user device (see fig. 1, user device 100); configure a match profile associated with a plurality of players in response to a second selection received from the user device (each device is associated with a different player); retrieve a golf handicap index associated with each of the plurality of players (see fig. 1; [0041]); calculate a course handicap associated with each of the plurality of players based at least in part on the golf handicap index (see fig. 1; [0041]); allocate a plurality of stroke holes for each of the plurality of players based on the course handicap [0070]; and generate an electronic match scorecard comprising at least in part a plurality of scores associated with the plurality of players and the match information, wherein the electronic match scorecard is displayed within a first interface of the user device (see fig. 7, scorecard is displayed on the interface of the user device).
As per claim 19, Kerr et al disclose The non-transitory computer-readable storage device of claim 13, wherein the match information comprises one or more user-defined default values (inherent feature).
As per claim 20, Kerr et al disclose The non-transitory computer-readable storage device of claim 13, the processing device to: notify an additional user device associated with an additional player of match creation (the system of Kerr is capable of notifying players about matching them with other players); and display the electronic match scorecard via the additional user device associated with the additional player (see fig. 7).

Allowable Subject Matter
4.	Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	None of the references, either singularly or in combination, discloses or even suggests:
As per claims 7-11, Kerr et al disclose the method of claim 1, further comprising: generating, by the processing device, a slider for score entry;
calculating, by the processing device, a plurality of scores and match statuses for a plurality of players based on match information in response to a selection received from a user device;
optimizing, by the processing device, one or more values displayed via the slider in response to the plurality of scores and match statuses calculated for the plurality of players; and updating, by the processing device, the electronic match scorecard to comprise updated match scores.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ronald Laneau/
Primary Examiner, Art Unit 3715